DETAILED ACTION
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, NPL Publication “Sidelink physical structure for NR V2X communication”, R1-1912203, (IDS received on 05/18/2021).

As per claim 1, Intel discloses a method for wireless communications at a first user equipment (UE) [page 5, section 3.2.2, page 18, Proposal 21, page 21, proposal 25, a method for wireless communications at a first user equipment (resources selection procedure at a transmitter UE)], comprising: 
encoding a data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message [page 4-page 5, section 3.2.2, page 13, proposal 14, section 3.4.2, page 18, proposal 21, encoding a data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message (calculate the actual resource allocation; encoding of Time-Frequency Resources)], wherein the estimated resource element overhead is different from an actual resource element overhead for the control message [page 12, page 18, Proposal 21, wherein the estimated resource element overhead is different from an actual resource element overhead for the control message (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)]; and 
transmitting, to a second UE, the encoded data message [page 18, Proposal 21, page 21, proposal 25, page 23, section 6.1, transmitting, to a second UE, the encoded data message (UE needs to transmit PSCCH/PSSCH for sidelink communication)].

As per claim 2, Intel discloses the method of claim 1, 
wherein the control message and the encoded data message are transmitted in a sidelink shared channel [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the control message and the encoded data message are transmitted in a sidelink shared channel (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 3, Intel discloses the method of claim 1, 
wherein the control message schedules transmission of the encoded data message [page 11, section 3.4.1, page 18, Proposal 21, wherein the control message schedules transmission of the encoded data message (scheduled PSSCH transmission)].

As per claim 4, Intel discloses the method of claim 1, 
wherein the estimated resource element overhead is defined per physical resource block or per channel [page 17-page 18, section 4.3, wherein the estimated resource element overhead is defined per physical resource block or per channel (number of PSSCH REs per PRB)].

As per claim 5, Intel discloses the method of claim 1, wherein the transport block size comprises a first transport block size and the method further comprises: 
determining a second resource element overhead based at least in part on one or both of the actual resource element overhead for the control message or an overhead value indicated in the control message [page 12, page 18, Proposal 21, determining a second resource element overhead based at least in part on one or both of the actual resource element overhead for the control message or an overhead value indicated in the control message (modify TBS determination procedure in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)]; and 
determining a second transport block size based at least in part on the second resource element overhead [page 18, Proposal 21, page 29, Proposal 21, determining a second transport block size based at least in part on the second resource element overhead (TBS calculation)].

As per claim 6, Intel discloses the method of claim 5, wherein determining the second transport block size further comprises: 
determining a number of available resource elements for a sidelink shared channel [page 18, Proposal 21, page 29, Proposal 21, determining a number of available resource elements for a sidelink shared channel (TBS determination procedure for NR V2X PSSCH, determining the actual number of REs available for PSSCH)]; and 
subtracting the second resource element overhead from the number of available resource elements to obtain an updated number of available resource elements for the sidelink shared channel, wherein the second transport block size is determined based at least in part on the updated number of available resource elements [page 18, Proposal 21, page 29,  Proposal 21, (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are substracted, leading to an estimated resource element overhead which is different than the actual)].

As per claim 7, Intel discloses the method of claim 1, 
wherein the estimated resource element overhead comprises a pre-configured value [page 18-page 19, Proposal 21, page 29,  Proposal 21, page 25, wherein the estimated resource element overhead comprises a pre-configured value (define (pre)-configured value/rale for the PSSCH RE determination)].

As per claim 8, Intel discloses the method of claim 1, wherein the control message comprises a second stage control message, the method further comprising: 
transmitting, to the second UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and transmitting, to the second UE, the second stage control message in a sidelink shared channel [Fig. 4, page 3, section 3.1, page 4-7, page 28-page 29, page 32, transmitting, to the second UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and transmitting, to the second UE, the second stage control message in a sidelink shared channel (1st Stage PSCCH and 2nd stage PSCCH; modify TBS determination procedure uses the actual number of REs available for PSSCH for the TBS calculation and excludes REs occupied and two stage PSCCH overhead)].

As per claim 9, Intel discloses the method of claim 1, wherein encoding the data message further comprises: 
determining a number of modulation symbols for the control message based at least in part on the transport block size, wherein the data message is encoded according to the number of modulation symbols [page 11, section 3.4.1, page 18-page 19, Proposal 21, page 29,  Proposal 21, determining a number of modulation symbols for the control message based at least in part on the transport block size, wherein the data message is encoded according to the number of modulation symbols (modulation symbols)].

As per claim 10, Intel discloses a method for wireless communications at a second user equipment (UE) [page 5, section 3.2.2, page 18, Proposal 21, page 21, proposal 25, a method for wireless communications at a second user equipment (resources selection procedure at a transmitter UE and a receiver UE)], comprising: 
receiving, from a first UE, an encoded data message [page 18, Proposal 21, page 21, proposal 25, page 23, section 6.1, receiving, from a first UE, an encoded data message (UE needs to transmit PSCCH/PSSCH for sidelink communication)]; and 
decoding the encoded data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message [page 4-page 5, section 3.2.2, page 13, proposal 14, section 3.4.2, page 18, proposal 21, decoding the encoded data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message (decoding of PSCCH; calculate the actual resource allocation; encoding of Time-Frequency Resources)], wherein the estimated resource element overhead is different from an actual resource element overhead for the control message [page 12, page 18, Proposal 21, wherein the estimated resource element overhead is different from an actual resource element overhead for the control message (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)].

As per claim 11, Intel discloses the method of claim 10, 
wherein the control message and the encoded data message are received in a sidelink shared channel [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the control message and the encoded data message are received in a sidelink shared channel (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 12, Intel discloses the method of claim 10, 
wherein the encoded data message is decoded based at least in part on information decoded from the control message [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the encoded data message is decoded based at least in part on information decoded from the control message (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 13, Intel discloses the method of claim 10, 
wherein the estimated resource element overhead is defined per physical resource block or per channel [page 17-page 18, section 4.3, wherein the estimated resource element overhead is defined per physical resource block or per channel (number of PSSCH REs per PRB)].

As per claim 14, Intel discloses the method of claim 10, wherein the transport block size comprises a first transport block size and the method further comprises: 
determining a second resource element overhead based at least in part on one or both of the actual resource element overhead for the control message or an overhead value indicated in the control message [page 12, page 18, Proposal 21, determining a second resource element overhead based at least in part on one or both of the actual resource element overhead for the control message or an overhead value indicated in the control message (modify TBS determination procedure in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)]; and 
determining a second transport block size based at least in part on the second resource element overhead [page 18, Proposal 21, page 29, Proposal 21, determining a second transport block size based at least in part on the second resource element overhead (TBS calculation)].

As per claim 15, Intel discloses the method of claim 14, wherein determining the second transport block size further comprises: 
determining a number of available resource elements for a sidelink shared channel [page 18, Proposal 21, page 29, Proposal 21, determining a number of available resource elements for a sidelink shared channel (TBS determination procedure for NR V2X PSSCH, determining the actual number of REs available for PSSCH)]; and 
subtracting the second resource element overhead from the number of available resource elements to obtain an updated number of available resource elements for the sidelink shared channel, wherein the second transport block size is determined based at least in part on the updated number of available resource elements [page 18, Proposal 21, page 29,  Proposal 21, (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are substracted, leading to an estimated resource element overhead which is different than the actual)].

As per claim 16, Intel discloses the method of claim 10, 
wherein the estimated resource element overhead comprises a pre-configured value [page 18-page 19, Proposal 21, page 29,  Proposal 21, page 25, wherein the estimated resource element overhead comprises a pre-configured value (define (pre)-configured value/rale for the PSSCH RE determination)].

As per claim 17, Intel discloses the method of claim 10, wherein the control message comprises a second stage control message, the method further comprising: 
receiving, from the first UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and receiving, from the first UE, the second stage control message in a sidelink shared channel [Fig. 4, page 3, section 3.1, page 4-7, page 28-page 29, page 32, receiving, from the first UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and receiving, from the first UE, the second stage control message in a sidelink shared channel (1st Stage PSCCH and 2nd stage PSCCH; modify TBS determination procedure uses the actual number of REs available for PSSCH for the TBS calculation and excludes REs occupied and two stage PSCCH overhead)].

As per claim 18, Intel discloses the method of claim 10, wherein decoding the encoded data message further comprises: 
determining a number of modulation symbols for the control message based at least in part on the transport block size, wherein the encoded data message is decoded according to the number of modulation symbols [page 11, section 3.4.1, page 18-page 19, Proposal 21, page 29,  Proposal 21, determining a number of modulation symbols for the control message based at least in part on the transport block size, wherein the data message is encoded according to the number of modulation symbols (modulation symbols)].

As per claim 19, Intel discloses an apparatus for wireless communications at a first user equipment (UE), comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor [page 10, page 24, page 28, an apparatus for wireless communications at a first user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (UE)] to cause the apparatus to:
encode a data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message [page 4-page 5, section 3.2.2, page 13, proposal 14, section 3.4.2, page 18, proposal 21, encoding a data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message (calculate the actual resource allocation; encoding of Time-Frequency Resources)], wherein the estimated resource element overhead is different from an actual resource element overhead for the control message [page 12, page 18, Proposal 21, wherein the estimated resource element overhead is different from an actual resource element overhead for the control message (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)]; and 
transmit, to a second UE, the encoded data message [page 18, Proposal 21, page 21, proposal 25, page 23, section 6.1, transmitting, to a second UE, the encoded data message (UE needs to transmit PSCCH/PSSCH for sidelink communication)].

As per claim 20, Intel discloses the apparatus of claim 19, 
wherein the control message and the encoded data message are transmitted in a sidelink shared channel [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the control message and the encoded data message are transmitted in a sidelink shared channel (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 21, Intel discloses the apparatus of claim 19, 
wherein the control message schedules transmission of the encoded data message [page 11, section 3.4.1, page 18, Proposal 21, wherein the control message schedules transmission of the encoded data message (scheduled PSSCH transmission)].

As per claim 22, Intel discloses the apparatus of claim 19, 
wherein the estimated resource element overhead is defined per physical resource block or per channel [page 17-page 18, section 4.3, wherein the estimated resource element overhead is defined per physical resource block or per channel (number of PSSCH REs per PRB)].

As per claim 23, Intel discloses the apparatus of claim 19, 
wherein the estimated resource element overhead comprises a pre-configured value [page 18-page 19, Proposal 21, page 29,  Proposal 21, page 25, wherein the estimated resource element overhead comprises a pre-configured value (define (pre)-configured value/rale for the PSSCH RE determination)].

As per claim 24, Intel discloses the apparatus of claim 19, wherein the control message comprises a second stage control message, and the instructions are further executable by the processor to cause the apparatus to: 
transmit, to the second UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and transmit, to the second UE, the second stage control message in a sidelink shared channel [Fig. 4, page 3, section 3.1, page 4-7, page 28-page 29, page 32, transmit, to the second UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and transmit, to the second UE, the second stage control message in a sidelink shared channel (1st Stage PSCCH and 2nd stage PSCCH; modify TBS determination procedure uses the actual number of REs available for PSSCH for the TBS calculation and excludes REs occupied and two stage PSCCH overhead)].

As per claim 25, Intel discloses an apparatus for wireless communications at a second user equipment (UE), comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor [page 10, page 24, page 28, an apparatus for wireless communications at a first user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor (UE)] to cause the apparatus to:
receive, from a first UE, an encoded data message [page 18, Proposal 21, page 21, proposal 25, page 23, section 6.1, receiving, from a first UE, an encoded data message (UE needs to transmit PSCCH/PSSCH for sidelink communication)]; and 
decode the encoded data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message [page 4-page 5, section 3.2.2, page 13, proposal 14, section 3.4.2, page 18, proposal 21, decoding the encoded data message according to a transport block size that is based at least in part on an estimated resource element overhead associated with a control message (decoding of PSCCH; calculate the actual resource allocation; encoding of Time-Frequency Resources)], wherein the estimated resource element overhead is different from an actual resource element overhead for the control message [page 12, page 18, Proposal 21, wherein the estimated resource element overhead is different from an actual resource element overhead for the control message (a modified TBS determination procedure for NR V2X PSSCH in which the actual number of REs available for PSSCH for the TBS calculation is used wherein certain REs (such as those occupied by DMRS, CSI-RS, first symbol) are excluded, leading to an estimated resource element overhead which is different than the actual)].

As per claim 26, Intel discloses the apparatus of claim 25, 
wherein the control message and the encoded data message are received in a sidelink shared channel [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the control message and the encoded data message are received in a sidelink shared channel (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 27, Intel discloses the apparatus of claim 25, 
wherein the encoded data message is decoded based at least in part on information decoded from the control message [page 17, proposal 20, page 18, proposal 21, page 24, section 7.1, page 29, proposal 20, wherein the encoded data message is decoded based at least in part on information decoded from the control message (RE mapping for PSSCH transmissions, sidelink/PSSCH)].

As per claim 28, Intel discloses the apparatus of claim 25, 
wherein the estimated resource element overhead is defined per physical resource block or per channel [page 17-page 18, section 4.3, wherein the estimated resource element overhead is defined per physical resource block or per channel (number of PSSCH REs per PRB)].

As per claim 29, Intel discloses the apparatus of claim 25, 
wherein the estimated resource element overhead comprises a pre-configured value [page 18-page 19, Proposal 21, page 29,  Proposal 21, page 25, wherein the estimated resource element overhead comprises a pre-configured value (define (pre)-configured value/rale for the PSSCH RE determination)].

As per claim 30, Intel discloses the apparatus of claim 25, wherein the control message comprises a second stage control message, and the instructions are further executable by the processor to cause the apparatus to: 
receive, from the first UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and receive, from the first UE, the second stage control message in a sidelink shared channel [Fig. 4, page 3, section 3.1, page 4-7, page 28-page 29, page 32, receiving, from the first UE, a first stage control message in a sidelink control channel, wherein the first stage control message indicates the estimated resource element overhead; and receiving, from the first UE, the second stage control message in a sidelink shared channel (1st Stage PSCCH and 2nd stage PSCCH; modify TBS determination procedure uses the actual number of REs available for PSSCH for the TBS calculation and excludes REs occupied and two stage PSCCH overhead)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al., U.S. Publication No. 2021/0385804, discloses wireless device determines how many resource elements are allocated to such other physical channels and/or types of overhead based on the V2X resource pool configuration information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469